DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
ALLOWANCE
Applicant’s arguments, see pages 7-8, filed 03/18/2021, with respect to claim 2, 14-17 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-16 has been withdrawn also applicant’s remark regarding objection to the specification is persuasive and the objection is withdrawn. 

Claims 2 and 14-18 are now allowed.
Claims 1, 3, 5-8 and 10-12 and 19 were allowed on Final Rejection dated 09/18/2020.

The following is an examiner’s statement of reasons for allowance: Claims 2, 14-18 are considered allowable for reasons set forth on page numbered 7-8 of the Remarks by Applicant filed on 03/18/2021.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                           	March 27, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872